UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4847


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEWART KEITH POLK,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief Judge. (1:08-cr-00221-TDS-2)


Submitted: June 2, 2020                                           Decided: June 15, 2020


Before WYNN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant. Craig Matthew
Principe, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stewart Keith Polk appeals the district court’s judgment revoking his supervised

release and sentencing Polk to 14 months’ imprisonment, followed by an additional 46-

month term of supervised release.        Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no meritorious grounds for appeal

but questioning whether the district court imposed a plainly unreasonable sentence.

Although advised of his right to file a supplemental pro se brief, Polk has not done so. We

affirm.

          “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We will

affirm a revocation sentence that “is within the prescribed statutory range and is not plainly

unreasonable.” United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). “When

reviewing whether a revocation sentence is plainly unreasonable, we must first determine

whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir.

2010). A revocation sentence is procedurally reasonable where, as here, the district court

adequately explains the sentence after considering the Chapter Seven policy statements and

the applicable 18 U.S.C. § 3553(a) (2018) factors. United States v. Slappy, 872 F.3d 202,

207 (4th Cir. 2017); see 18 U.S.C. § 3583(e) (2018). A revocation sentence is substantively

reasonable if the court states a proper basis for concluding that the defendant should receive

the sentence imposed, up to the statutory maximum. Crudup, 461 F.3d at 440. “A court

need not be as detailed or specific when imposing a revocation sentence as it must be when

imposing a post-conviction sentence, but it still must provide a statement of reasons for the

                                              2
sentence imposed.” Thompson, 595 F.3d at 547 (internal quotation marks omitted). Only

if a sentence is either procedurally or substantively unreasonable do we consider whether

the sentence is plainly unreasonable. United States v. Moulden, 478 F.3d 652, 656 (4th

Cir. 2007). We conclude that Polk’s 14-month term of imprisonment and his 46-month

term of supervised release are within both the statutory maximum and the policy statement

range and are not unreasonable, plainly or otherwise.

       In accordance with Anders, we have reviewed the entire record in this case and

found no meritorious issues for appeal. We therefore affirm the revocation judgment. This

court requires that counsel inform Polk, in writing, of the right to petition the Supreme

Court of the United States for further review. If Polk requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Polk. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             3